                                                                                    1 Philip Goodhart (Bar No. 5332)
                                                                                      PNG@thorndal.com
                                                                                    2 THORNDAL, ARMSTRONG, DELK
                                                                                      BALKENBUSH & EISINGER
                                                                                    3
                                                                                      1100 E. Bridger Avenue
                                                                                    4 Las Vegas, NV 89101
                                                                                      Telephone: 702.366.0622
                                                                                    5 Facsimile: 702.366.0327

                                                                                    6 Merril Hirsh (pro hac vice)

                                                                                    7 merril@merrilhirsh.com
                                                                                      LAW OFFICE OF MERRIL HIRSH PLLC
                                                                                    8 2837 Northampton St., NW                                 JAMES J. PISANELLI, ESQ.
                                                                                      Washington, D.C. 20015                                   Nevada Bar No. 4027
                                                                                    9 Telephone: 202.448.9020                                  PISANELLI BICE, PLLC
                                                                                                                                               400 South 7th Street, Suite 300
                                                                                   10 Frederick J. Morgan (pro hac vice)                       Las Vegas, NV 89101
                                                                                                                                               Telephone:    (702) 214-2100
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 rmorgan@morganverkamp.com                                Facsimile:    (702) 214-2101
                                                                                      Jennifer M. Verkamp (pro hac vice)                       Email: jjp@pisanellibice.com
                                                                                   12 jverkamp@morganverkamp.com
REED SMITH LLP




                                                                                      Sonya A. Rao (pro hac vice)                              R. JEFFREY LAYNE, ESQ. (pro hac vice)
                                                                                   13 sonya.rao@morganverkamp.com                              REED SMITH LLP
                                                                                      MORGAN VERKAMP LLC                                       111 Congress Avenue, Suite 400
                                                                                   14 35 East Seventh Street, Suite 600                        Austin, TX 78701
                                                                                                                                               Telephone:    (512) 623-1801
                                                                                   15 Cincinnati, OH 45202                                     Facsimile:    (512) 623-1802
                                                                                      Telephone: 513.651.4400                                  Email: jlayne@reedsmith.com
                                                                                   16 Facsimile: 513.651.4405
                                                                                                                                               Attorneys for Defendants HealthSouth Corp.
                                                                                   17 Attorneys for Plaintiff-Relator Joshua Luke              And HealthSouth of Henderson, Inc.
                                                                                   18
                                                                                                                     UNITED STATES DISTRICT COURT
                                                                                   19
                                                                                                                            DISTRICT OF NEVADA
                                                                                   20
                                                                                        UNITED STATES OF AMERICA, ex rel.,                    Case No.: 2:13-cv-01319-APG-VCF
                                                                                   21
                                                                                        Joshua Luke,
                                                                                   22                                                         JOINT STIPULATION TO EXTEND
                                                                                                       Plaintiff and Relator,                 THE TIME FOR PARTIES TO FILE
                                                                                   23   v.                                                    PROPOSED SCHEDULING ORDER AND
                                                                                                                                              JOINT OR SEPARATE STATEMENTS
                                                                                   24   HEALTHSOUTH CORPORATION,                              REGARDING RELATOR’S MOTION TO
                                                                                   25   HEALTHSOUTH OF HENDERSON, INC. and                    COMPEL
                                                                                        KENNETH BOWMAN,
                                                                                   26                                                         (First Request)
                                                                                                       Defendants.
                                                                                   27

                                                                                   28

                                                                                                                                        -1-
                                                                                               STIPULATION TO EXTEND THE TIME FOR DEFENDANTS TO RESPOND TO THE FIRST AMENDED COMPLAINT
                                                                                    1          Plaintiff-Relator Joshua Luke (“Plaintiff”), as relator in this action, and Defendants

                                                                                    2 HealthSouth Corporation and HealthSouth of Henderson, Inc. (collectively, “HealthSouth

                                                                                    3 Defendants”) and Defendant Kenneth Bowman (collectively, “Defendants”), by and through their

                                                                                    4 undersigned counsel, hereby stipulate and agree, subject to this Court’s approval, as follows:

                                                                                    5          1.     Whereas, a hearing was held in front of Magistrate Ferenbach on February 27, 2019;

                                                                                    6          2.     Whereas, after that hearing an order was entered staying the scheduling order and

                                                                                    7 ordering the parties to file a proposed scheduling order and a joint statement regarding the scope of

                                                                                    8 Relator’s discovery, or, to the extent the parties could not reach an agreement pertaining to the scope

                                                                                    9 of discovery, separate statements of their respective positions regarding the same (Dkt. #174);

                                                                                   10          3.     Whereas, the Parties are continuing to exchange drafts in an attempt to narrow the
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 issues for the Court, the Parties ask to be given relief from this Court’s entry of the order requiring a

                                                                                   12 proposed schedule and discovery status report(s) until Wednesday, April 3, 2019.
REED SMITH LLP




                                                                                   13          This stipulation is made in good faith, is not interposed for delay, and is not filed for an

                                                                                   14 improper purpose. This is the first stipulation to extend the time for the Parties to file a proposed

                                                                                   15 scheduling order and discovery statements.

                                                                                   16   DATED this 27th day of March, 2019.                  DATED this 27th day of March, 2019.
                                                                                   17   PISANELLI BICE PLLC                                  THORNDAL, ARMSTRONG, DELK,
                                                                                                                                             BALKENBUSH & EISINGER
                                                                                   18   /s/ James Pisanelli      __________________
                                                                                        JAMES J. PISANELLI, ESQ.                             /s/ Craig Delk___________________________
                                                                                   19   Nevada Bar No. 4027                                  CRAIG R. DELK, ESQ.
                                                                                        400 S. 7th Street, Suite 300                         Nevada Bar No. 2295
                                                                                   20   Las Vegas, NV 89101                                  1100 E. Bridger Avenue
                                                                                                                                             Las Vegas, NV 89101
                                                                                   21   DATED this 27th day of March, 2018.
                                                                                   22   REED SMITH LLP                                       LAW OFFICE OF MERRIL HIRSH
                                                                                   23   /s/ R. Jeffrey Layne__________________               /s/ Merril Hirsh_______________________
                                                                                        R. JEFFREY LANE, ESQ.                                MERRIL HIRSH, ESQ.
                                                                                   24   (admitted pro hac vice)                              (admitted pro hac vice)
                                                                                        111 Congress Avenue, Suite 400                       2837 Northampton St., NW
                                                                                   25   Austin, TX 78701                                     Washington, D.C. 20015
                                                                                   26   Attorneys for Defendants HealthSouth Corp. Attorneys for Relator Joshua Luke
                                                                                        and HealthSouth of Henderson, Inc.
                                                                                   27

                                                                                   28

                                                                                                                                       -2-
                                                                                          UNOPPOSED STIPULATION TO EXTEND THE TIME FOR DEFENDANTS TO RESPOND TO THE FIRST AMENDED COMPLAINT
                                                                                    1   DATED this 27th day of March, 2019.                DATED this 27th day of March, 2019.
                                                                                    2   BRADLEY ARANT BOULT                                MORGAN VERKAMP LLC
                                                                                        CUMMINGS LLP
                                                                                    3                                                      /s/ Frederick M. Morgan, Jr._______________
                                                                                        /s/ Elizabeth Hamrick_____________________         FREDERICK M. MORGAN, JR.
                                                                                    4   ELIZABETH HAMRICK, ESQ.                            (admitted pro hac vice)
                                                                                        Nevada Bar No. 9414                                SONYA A. RAO
                                                                                    5   200 Clinton Avenue West, Suite 900                 (admitted pro hac vice)
                                                                                        Huntsville, AL 35801                               35 East Seventh St., Suite 600
                                                                                    6                                                      Cincinnati, OH 45202
                                                                                        Attorneys for Defendant
                                                                                    7   Kenneth Bowman                                     Attorneys for Relator Joshua Luke
                                                                                    8

                                                                                    9

                                                                                   10
                                                                                                                                           IT IS SO ORDERED:
                 A limited liability partnership formed in the State of Delaware




                                                                                   11
                                                                                                                                           UNITED STATES MAGISTRATE JUDGE
                                                                                   12
                                                                                                                                                   3-28-2019
REED SMITH LLP




                                                                                                                                           DATED:_________________________
                                                                                   13
                                                                                                                                           CASE NO.: 2:13-cv-01319-APG-VCF
                                                                                   14

                                                                                   15

                                                                                   16

                                                                                   17

                                                                                   18

                                                                                   19

                                                                                   20

                                                                                   21

                                                                                   22

                                                                                   23

                                                                                   24

                                                                                   25

                                                                                   26

                                                                                   27

                                                                                   28

                                                                                                                                     -3-
                                                                                         UNOPPOSED STIPULATION TO EXTEND THE TIME FOR DEFENDANTS TO RESPOND TO THE FIRST AMENDED COMPLAINT
                                                                                    1                                    CERTIFICATE OF SERVICE

                                                                                    2         I certify that on March 27, 2019, a copy of this document was filed using the Court’s CM/ECF

                                                                                    3 system. Copies of this document have been served by electronic means on all registered users of the

                                                                                    4 Court’s CM/ECF system who have appeared in this case.

                                                                                    5

                                                                                    6
                                                                                                                                    ____/s/ Kimberly Peets_________________________
                                                                                    7                                               An employee of Pisanelli Bice PLLC
                                                                                    8

                                                                                    9

                                                                                   10
                 A limited liability partnership formed in the State of Delaware




                                                                                   11

                                                                                   12
REED SMITH LLP




                                                                                   13

                                                                                   14

                                                                                   15

                                                                                   16

                                                                                   17

                                                                                   18

                                                                                   19

                                                                                   20

                                                                                   21

                                                                                   22

                                                                                   23

                                                                                   24

                                                                                   25

                                                                                   26

                                                                                   27

                                                                                   28

                                                                                                                                      -4-
                                                                                          UNOPPOSED STIPULATION TO EXTEND THE TIME FOR DEFENDANTS TO RESPOND TO THE FIRST AMENDED COMPLAINT
